Title: To Alexander Hamilton from Meletiah Jordan, 1 October 1794
From: Jordan, Meletiah
To: Hamilton, Alexander


Frenchman’s Bay [District of Maine] October 1, 1794. “Your letter of 23d June requesting to know the issue of the suit instituted against the Schooner Polly & Cargo I received but yesterday Sir. I am sorry to inform you that the issue has proved unfavorable to the States. The trial was in Sept. but the particular proceedings of the Court I have not yet been able to obtain but expect them hourly when I will immediately forward them to your Office. The Libel against the Grindstones through some inattention of the Marshall or Attorney is not yet published though I expect it will [be] time enough for the December term at Portland. I will beg leave to inform you that this District is particularly deficient in proper Officers to attend to the accounts of the Revenue whether that or my ignorance of the existing authority or their unwillingness to aid may be the reason.… You will pardon my prolixity on this subject but the extent & detached situation of the District is very commodious for Smugglers and every precaution in my power is used though they are sometimes useless.…”
